Case 1:19-cv-25148-JEM Document 154 Entered on FLSD Docket 08/02/2021 Page 1 of 1




                        UNITED STATES DISTRICT COURT FOR THE
                            SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION

                  Case Number: 19-25148-CIV-MARTINEZ/OTAZO-REYES

  BENZO RUDNIKAS,

         Plaintiff,

  vs.

  NOVA SOUTHEASTERN UNIVERSITY,
  INC.,
        Defendant.
  _____________________________________/

                                             ORDER
         THE MATTER was referred to the Honorable Alicia M. Otazo-Reyes, United States
  Magistrate Judge, for a Report and Recommendation Defendant’s Motion for Sanctions, (ECF No.
  71). Judge Otazo-Reyes filed a Report and Recommendation recommending that the Motion be
  granted in part. (ECF No. 150). On August 2, 2021, the Court granted in part Defendant’s Motion
  in Limine, which precludes Plaintiff from introducing documents that were responsive to
  Defendant’s requests for production but were not produced in compliance with Judge Otazo-
  Reyes’s orders. (See ECF No. 153). Accordingly, it is,
         ORDERED AND ADJUDGED that Defendant’s Motion for Sanctions, (ECF No. 71), is
  DENIED AS MOOT in light of the Court’s Order on Defendant’s Motion in Limine, (ECF No.
  153). Judge Otazo-Reyes’s Report and Recommendation, (ECF No. 150), is rendered MOOT.
         DONE AND ORDERED in Chambers at Miami, Florida, this 2nd day of August, 2021.




                                                     ____________________________________
                                                     JOSE E. MARTINEZ
                                                     UNITED STATES DISTRICT JUDGE
  Copies provided to:
  Magistrate Judge Otazo-Reyes
  All Counsel of Record
